DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a U.S. national phase of PCT/ EP2019/074458, filed on September 13, 2019.

Claim Status
Applicant’s Preliminary Amendment, filed March 12, 2021, is acknowledged.  Claims 1-11 and 13- have been amended.  Claim 12 is cancelled.  Claims 14-19 are new.  Claims 1-11 and 13-19 are pending.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
s 1-10 and 13-16, drawn to an oil extracted from microbial biomass comprising DHA, triglycerides, and fatty acids, wherein said oil has not undergone substantial modification of its fatty acid content by addition of polyunsaturated fatty acids or by concentration or removal of saturated fatty acids, classified in C12P 7/6472.
II. Claims 11 and 17-19, drawn to a biomass of microorganisms obtained by industrial culture comprising DHA, triglycerides, and fatty acids, classified in C12N 1/10.
The groups of inventions listed as Groups I‐II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The common technical feature of these groups is an oil comprising more than 60% DHA related to total fat, at least 80% triglycerides, and fatty acids with less than 25% saturated fats.  DHA is an unsaturated fatty acid and can be prepared in a triglyceride form.  As evidenced by the FDA GRAS Notice 836 (FDA, “GRAS Notice No. 836”; PTO-892), DHA Algal Oil is 60% DHA triglycerides (page 6, paragraph 4, line 2), even up to 80% (page 10, first paragraph, line 13) of all polyunsaturated fats produced, in a triglyceride mixture (page 6, paragraph 4, line 1), and triglycerides are not saturated fats so the mixture by composition is predominantly triglyceride and less than 25% by mass of saturated fat.  It is extracted from an algal microbe, Schizochytrium sp., strain HS01 (page 6, paragraph 4, line 2).  Prior to the time of invention, DHA Algal oil was already available in the form of DHA supplements, as disclosed by the NIH Dietary Supplement Label Database (DSLD) (“Spring Valley Algal-900 DHA (Label)”, NIH Office of Dietary Supplements, Dietary Supplement Label Database. Added: October, 25, 2012) (page 1, see box on bottle image, left side of page; and page 4, line 3).  Therefore, an oil comprising more than 60% DHA related to total fat, at least 80% triglycerides, and fatty acids with less than 25% saturated fats is not a special technical feature that defines a contribution over the prior art.  Thus, the claimed inventions lack unity of invention a posteriori.


Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non‐elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MITTAL whose telephone number is (571)272-6573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NEIL MITTAL/Examiner, Art Unit 1657   

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657